EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David J. Groover on 7/14/2022.

The listing of claims has been amended as follows: 
Claim 1 has been replaced with the following: 
--1. 	A fluid control assembly comprising: 
a body including a female threaded end port; and 
an end adapter including a male threaded end screw threadably assembled with the female threaded end port, an end connector, and an internal passage extending axially from the end connector to the end screw; 
wherein the end adapter includes a plurality of hex flats defining a plurality of outer peripheral recesses extending axially and radially outward from a necked down portion, and 
the body includes an axially extending collar, extending axially outward from an end face of the body end port and over the necked down portion of the end adapter, with edge portions of the plurality of hex flats radially overlapping the collar; 
wherein first and second portions of the axially extending collar in circumferential alignment with first and second ones of the plurality of outer peripheral recesses are deformed into interlocking engagement with the first and second outer peripheral recesses to rotationally secure the end adapter with respect to the body. –

Claim 14 has been replaced with the following: 
-14.	A method of making a mechanically locked threaded connection, the method comprising: 
providing a body including a female threaded end port and an end adapter including a male threaded end screw and an end connector, wherein the end adapter includes a plurality of hex flats defining a plurality of recesses extending axially and radially outward from a necked down portion, and the body includes an axially extending collar, extending axially outward from an end face of the body end port; 
threadably assembling the male threaded end screw with the female threaded end port, such that the collar extends over the necked down portion of the end adapter, with edge portions of the plurality of hex flats radially overlapping the collar; and 
deforming first and second portions of the axially extending collar into interlocking engagement with corresponding first and second ones of the plurality of recesses to rotationally secure the end adapter with respect to the body. --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Ward (WO-2019111023) is the closest prior art of the record and fails to disclose the relationship between the “hex flats” and “necked down portion” of the “end adapter” in interlocking engagement with the “axially extending collar”.
It wouldn’t have been obvious to one of ordinary skill in the art before the effective filling date to have the interlocking relationship of the instant application because modifying Ward to disclose the aforementioned interlocking relationship would have been hindsight reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679